DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 36 recites the limitation "the smoking activity data". Claim 37 recites the limitation “the stored smoking activity data”. There is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24-28, 30, 32, 33, 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Peleg (US 2013/0284192) in view of Likness (US 2004/0031497). 
Regarding claims 21, 30, and 33, Peleg teaches a method of logging smoking data, the method comprising: sending a first signal indicating that a puff has been initiated; receiving the first signal that a puff has been initiated by a data logging device comprising a clock; storing a first time incident in a memory by the data logging device [0073]; storing a puff count value in the memory, wherein the puff count value tracks the number of puffs that have been taken on a device [0075]. The method is conducted using an electronic cigarette comprising a sensor [0083]. 
Peleg teaches determining a puff duration but does not specifically disclose how this is accomplished other than using the first-time incident, i.e. does not teach sending a second signal indicating that the puff has stopped.  Lord teaches smoking apparatus wherein puff duration is determined based on puff start time and puff stop time [0055]. It would have been obvious to one of ordinary skill in the to incorporate sensing that the puff has stopped into the method of Peleg, including sending a second signal indicating that the puff has stopped; storing a second time incident in the memory by the data logging device; and determining a puff duration using the first-time incident and the second time incident, to achieve the predictable result of accurately determining puff duration. 
Regarding claims 24, 25, and 27, Peleg teaches time and duration of smoking is recorded and tracked and history of usage of each cartomizer is followed [0059], i.e. tracking and storing a total duration of time that puffs have been taken wherein the puff count value tracks the number of puffs that have been taken since a new cartomizer has been connected to the battery. 
Regarding claim 26, Peleg does not specify when exactly the puff count value in the memory is incremented. Likness teaches incrementing a puff count value in the memory after the puff has stopped [0054]. As this is a conventional point known in the art for incrementing a puff count value, it would have been obvious to one of ordinary skill in the art to apply to Peleg to achieve predictable results. 
Regarding claims 28 and 36-38, Peleg teaches the data logging device is further configured to log the smoking activity data on the memory and transmit the stored smoking activity data wirelessly [0072, 0073, 0079]
Regarding claim 32, Peleg teaches a housing; a power supply located within the housing; an atomizer electrically coupled to the power supply; and a liquid solution fluidly coupled to the atomizer [Fig. 1].  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Peleg and Likness as applied to claim 21 above, and further in view of Alarcon (US 2011/0265806). 
Modified Peleg does not teach the puff count value tracks the number of puffs that have been taken on a device since the device has been manufactured. Alarcon teaches an electronic smoking device wherein use is tracked over the life of the device [0064-0065], i.e. since the device has been manufactured. It would have been obvious to one of ordinary skill in the art to track usage in modified Pele since the device has been manufactured, including the puff count value tracking the number of puffs, for a more thorough monitoring of total usage. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Peleg and Likness as applied to claim 21 above, and further in view of Cyphert (US 2014/0069444). 
Modified Peleg does not teach the puff count value tracks the number of puffs that have been taken on a particular battery since the last recharging. Cyphert teaches an electronic pipe wherein a usage count value is reset when the battery is recharged [0031], i.e.  tracked on a particular battery since the last recharging. It would have been obvious to one of ordinary skill in the art to include in modified Peleg the puff count value tracks the number of puffs that have been taken on a particular battery since the last recharging for a more thorough monitoring of usage. 
Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Peleg and Likness as applied to claims 28 and 37 above, and further in view of Ogushi (US 2008/0070614).
Modified Peleg does not teach the data logging device is further configured to broadcast a data set comprising smoking data stored by the data logging device, wait a predetermined period of time, rebroadcast the data set a predetermined number of times, and end broadcasting of the data set. However, this configuration is known in the art of data transmission as taught by Ogushi [0168] and would have been obvious to one of ordinary skill in the art to apply to modified Peleg to help ensure that the data is received. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Peleg and Likness as applied to claim 30 above, and further in view of Alarcon. 
Peleg teaches a housing wherein the data logging device is disposed within the housing, the data logging device comprising a controller, the memory, and a data interface, wherein the data logging device is configured to detect, monitor, and log smoking activity data [0025, 0042, 0044]. Although a microcontroller is not specifically taught, this is a conventional type of controller known in the art as taught by Alarcon [0046] and would have been obvious to one of ordinary skill in the art to use as the controller of modified Peleg to achieve predictable results. 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Peleg and Likness as applied to claim 30 above, and further in view of Alelov (US 2012/0048266).
Modified Peleg does not specify a timer. Alelov teaches a timer for tracking usage [0036]. As it is prima facie obvious to substitute or combine art recognized equivalents known for the same purpose, it would have been obvious to one of ordinary skill in the art to alternatively or additionally use a timer for tracking usage in modified Peleg to achieve predictable results. 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Peleg and Likness as applied to claim 30 above, and further in view of Talon (US 2015/0230521).
Modified Peleg does not teach the electronic cigarette further comprises a “data logging sensor” in addition to the sensor disclosed above with respect to claim 30. Talen teaches an aerosol generating device comprising a temperature sensor [0087]. It would have been obvious to one of ordinary skill in the art to include a temperature sensor with the electronic cigarette of modified Peleg for the purpose of measuring temperature. A temperature sensor is a data logging sensor according to the instant specification. 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Peleg and Likness as applied to claim 30 above, and further in view of Alarcon and Cyphert. 
Peleg teaches time and duration of smoking is recorded and tracked and history of usage of each cartomizer is followed [0059], i.e. the puff count value tracks the number of puffs that have been taken since a new cartomizer has been connected to the battery. Modified Peleg does not teach the puff count value tracks the number of puffs that have been taken on a device since the device has been manufactured. Alarcon teaches an electronic smoking device wherein use is tracked over the life of the device [0064-0065], i.e. since the device has been manufactured. It would have been obvious to one of ordinary skill in the art to track usage in modified Pele since the device has been manufactured, including the puff count value tracking the number of puffs, for a more thorough monitoring of total usage. 
Modified Peleg does not teach the puff count value tracks the number of puffs that have been taken on a particular battery since the last recharging. Cyphert teaches an electronic pipe wherein a usage count value is reset when the battery is recharged [0031], i.e.  tracked on a particular battery since the last recharging. It would have been obvious to one of ordinary skill in the art to include in modified Peleg the puff count value tracks the number of puffs that have been taken on a particular battery since the last recharging for a more thorough monitoring of usage. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747